DETAILED NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments
The drawings of October 24, 2019 are hereby accepted as FORMAL.

The preliminary amendment of October 24, 2019 has been ENTERED.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “range-direction compressed signal processing module” in claims 6 and 7; “range value extraction module” in claim 6; “time delay compensation module” in claims 6 and 9; “amplitude-phase signal processing module” in claims 6 and 8; “echo correction module” in claim 6; “0-padding unit” in claim 7; “first inverse Fourier transforming unit” in claim 7; “second inverse Fourier transforming unit” in claim 8; “signal extraction unit” in claim 8; and, “echo signal acquisition module” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claim limitations “range-direction compressed signal processing module” in claims 6 and 7; “range value extraction module” in claim 6; “time delay compensation module” in claims 6 and 9; “amplitude-phase signal processing module” in claims 6 and 8; “echo correction module” in claim 6; “0-padding unit” in claim 7; “first inverse Fourier transforming unit” in claim 7; “second inverse Fourier transforming unit” in claim 8; “signal extraction unit” in claim 8; and, “echo signal acquisition module” in claim 10 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Throughout claims 1-3 and 5-8, the uses of “first pre-set algorithm” and of “second pre-set algorithm” are indefinite and unclear in context in that the specification, while mentioning the “first pre-set algorithm” and the “second pre-set algorithm,” fails to identify particularly what each of these algorithms is.  Similarly, the mentions of “first pre-set algorithm” and “second pre-set algorithm” in the drawings (e.g., Figure 2 at S10 and S40; Figure 3 at S40; and, Figure 4 at S10) fail to identify particularly what each of these algorithms is.
On line 5 of dependent claim 2, the use of “a first pre-set algorithm” is indefinite and unclear in context as to whether it is the same algorithm as mention on line 4 of independent claim 1, or a different algorithm.  If it is the same algorithm, then the use of “a first pre-set algorithm” on line 5 of claim 2 must be corrected to “the first pre-set algorithm” or “said first pre-set algorithm.”

Similarly, on lines 4-5 of dependent claim 3, the use of “a second pre-set algorithm” is indefinite and unclear in context as to whether it is the same algorithm as mention on lines 10-11 of independent claim 1, or a different algorithm.  If it is the same algorithm, then the use of “a second pre-set algorithm” on lines 4-5 of claim 5 must be corrected to “the second pre-set algorithm” or “said second pre-set algorithm.”
Each of dependent claims 2-5 is unclear, at least, in that it depends from unclear, independent claim 1.
Each of dependent claims 7-10 is unclear, at least, in that it depends from unclear, independent claim 6.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Each of claim limitations “range-direction compressed signal processing module” in claims 6 and 7; “range value extraction module” in claim 6; “time delay compensation module” in claims 6 and 9; “amplitude-phase signal processing module” in claims 6 and 8; “echo correction module” in claim 6; “0-padding unit” in claim 7; “first inverse Fourier transforming unit” in claim 7; “second inverse Fourier transforming unit” in claim 8; “signal extraction unit” in claim 8; and, “echo signal acquisition module” in claim 10 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Each of the just-listed claim limitations are only described functionally, so that one of ordinary would not be informed as to what the corresponding structure, material, or acts for performing the entire function would be. It is noted that the specification at paragraph [0095] indicates that the units and modules of the application can be performed by a CPU or by an application specific integrated circuit (ASIC); however, the specification fails to disclose software or structure for implementation of the units and modules by a CPU or an ASIC.  Neither the flowcharts of Figures 2, 3, or 4, nor the flowcharts contained in Figures 5, 6, or 7 identifies the necessary software or 
Similarly, for method claims 1-5, in that they are the method of operation of the apparatus of claims 6-10, and in that the specification at paragraph [0098] indicates that the method can be practiced by running of a “computer program,” which program is not disclosed in either the specification, drawings, or originally-filed claims, one of ordinary skill-in-the-art could not reasonably conclude that the inventors or applicant were in possession of the invention as of the date of filing.

Objection to the Specification
The specification is hereby objected to under 37 CFR 1.71(a) for the reasons set forth above in sections 7-10.


Citation of Prior Art of General Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hong et al (‘456) is of general interest for showing amplitude-phase error correcting in a system that uses radio frequency echoes for imaging.
Feng et al (‘271) is of general interest for showing correcting the phase and amplitude in connection with a radar antenna array.

Bergeron et al (‘140) is of general interest for showing the correction of phase and amplitude in a synthetic aperture radar imaging system, noting, for example, paragraph [0016].
Cho (‘023) is of general interest for showing the correction of phase and gain error in a synthetic aperture radar system, noting, for example, boxes 558 and 566 in Figure 5.
Fienup (‘304) is of general interest for showing the correction of phase errors in a radar receiver.
Moreira et al (‘225) is of general interest for showing the correction of phase and amplitude errors in a synthetic aperture radar.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648